                                  Case 18-12456-gs       Doc 219     Entered 11/25/20 15:08:34       Page 1 of 4



                              1   Kevin W. Coleman (CA SBN 168538)
                                  Kimberly S. Fineman (CA SBN 184433)
                              2   NUTI HART LLP
                                  411 30TH Street, Suite 408
                              3   Oakland, CA 94609-3311
                                  Telephone: 510-506-7152
                              4   Email: kcoleman@nutihart.com
                                         kfineman@nutihart.com
                              5

                              6   Attorneys for Kavita Gupta,
                                  Chapter 11 Trustee
                              7

                              8

                              9

                             10                           UNITED STATES BANKRUPTCY COURT

                             11                                     DISTRICT OF NEVADA

                             12 In re:                                               Case No.: BK-S-18-12456-GS

                             13 DESERT OASIS APARTMENTS, LLC,                        Chapter 11
411 30TH STREET, SUITE 408

TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             14                        Debtor.                       CERTIFICATE OF SERVICE
      NUTI HART LLP




                             15

                             16
                                       I declare under penalty of perjury under the laws of the United States of America that the
                             17 following is true and correct:

                             18
                                       I am an attorney at law, admitted pro hac vice in the above-referenced case, counsel to
                             19 Kavita Gupta, Chapter 11 trustee for Desert Oasis Apartments, LLC. I am an attorney with Nuti
                                Hart LLP, and my business address is 411 30th Street, Suite 408, Oakland, California 94609-
                             20 3311.

                             21       I served the following documents:

                             22           NOTICE OF HEARING ON CHAPTER 11 TRUSTEE KAVITA GUPTA’S
                                           MOTION TO APPROVE DISBURSEMENT OF ADDITIONAL SUMS OWING
                             23            TO BUYER ED-DEN UNDER SALE ORDER – Doc. No. 218
                             24           CHAPTER 11 TRUSTEE KAVITA GUPTA’S MOTION TO APPROVE
                                           DISBURSEMENT OF ADDITIONAL SUMS OWING TO BUYER ED-DEN
                             25            UNDER SALE ORDER – Doc. No. 216
                             26           DECLARATION OF KAVITA GUPTA IN SUPPORT OF MOTION TO
                                           APPROVE DISBURSEMENT OF ADDITIONAL SUMS OWING TO BUYER
                             27            ED-DEN UNDER SALE ORDER – Doc. No. 217
                             28    by the following means:


                                                                                 1
                                  Case 18-12456-gs       Doc 219     Entered 11/25/20 15:08:34       Page 2 of 4



                              1     BY U.S. MAIL. I caused a true and correct copy of said documents to be placed in a
                                   sealed envelope addressed to the persons listed below and placed it for collection and
                              2     mailing with the United States Postal Service on Wednesday, November 25, 2020,
                              3     following our ordinary business practice, to wit, on the same day that correspondence is
                                    placed for collection and mailing, it is deposited in the ordinary course of business with
                              4     the United States Postal Service, in a sealed envelope with postage fully prepaid.

                              5         Kenneth W. Long, Esq.
                                        Rainbow Professional Plaza
                              6         2600 So. Rainbow Blvd.
                                        Suite 200
                              7
                                        Las Vegas, NV 89146
                              8
                                    BY ECF. On Wednesday, November 25, 2020, I caused the document(s) to be filed via
                              9    the Court’s Electronic Case Filing (ECF) which to the best of my knowledge will cause
                                    links to such document(s) to be transmitted electronically to the persons at their
                             10     respective notification who are registered ECF participants. Per the fling receipt I
                                    received via ECF, the following parties were electronically served with the above-noted
                             11     pleadings via ECF:

                             12 ANTHONY W. AUSTIN on behalf of Creditor THE NORTHERN TRUST COMPANY
                                aaustin@fclaw.com, gkbacon@fclaw.com
411 30TH STREET, SUITE 408




                             13
TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                                DAWN M. CICA on behalf of Defendant DAVID GAFFIN
      NUTI HART LLP




                             14
                                dcica@carlyoncica.com,
                             15 nrodriguez@carlyoncica.com;crobertson@carlyoncica.com;dmcica@gmail.com;dcica@carlyonc
                                ica.com;tosteen@carlyoncica.com;3342887420@filings.docketbird.com
                             16
                                DAWN M. CICA on behalf of Defendant HOWARD BULLOCH
                             17 dcica@carlyoncica.com,

                             18 nrodriguez@carlyoncica.com;crobertson@carlyoncica.com;dmcica@gmail.com;dcica@carlyonc
                                ica.com;tosteen@carlyoncica.com;3342887420@filings.docketbird.com
                             19
                                DAWN M. CICA on behalf of Interested Party DAVID GAFFIN
                             20 dcica@carlyoncica.com,
                                nrodriguez@carlyoncica.com;crobertson@carlyoncica.com;dmcica@gmail.com;dcica@carlyonc
                             21 ica.com;tosteen@carlyoncica.com;3342887420@filings.docketbird.com

                             22
                                DAWN M. CICA on behalf of Interested Party HOWARD BULLOCH
                             23 dcica@carlyoncica.com,
                                nrodriguez@carlyoncica.com;crobertson@carlyoncica.com;dmcica@gmail.com;dcica@carlyonc
                             24 ica.com;tosteen@carlyoncica.com;3342887420@filings.docketbird.com

                             25 JAMIE P. DREHER on behalf of Petitioning Creditor BRADLEY J. BUSBIN, AS TRUSTEE

                             26 OF THE GONZALES CHARITABLE REMAINDER UNITRUST ONE
                                jdreher@downeybrand.com, mfrazier@downeybrand.com
                             27
                                EDMUND GEE on behalf of U.S. Trustee U.S. TRUSTEE - LV - 11, 11
                             28 edmund.gee@usdoj.gov


                                                                                2
                                  Case 18-12456-gs    Doc 219    Entered 11/25/20 15:08:34   Page 3 of 4



                              1
                                NEDDA GHANDI on behalf of Special Counsel GAIL S. GREENWOOD
                              2 nedda@ghandilaw.com,

                              3 lks@ghandilaw.com,nedda@ecf.inforuptcy.com;r41525@notify.bestcase.com,mr@ghandilaw.c
                                om,shara@ghandilaw.com
                              4
                                NEDDA GHANDI on behalf of Special Counsel JOHN D. FIERO
                              5 nedda@ghandilaw.com,
                                lks@ghandilaw.com,nedda@ecf.inforuptcy.com;r41525@notify.bestcase.com,mr@ghandilaw.c
                              6 om,shara@ghandilaw.com

                              7
                                NEDDA GHANDI on behalf of Trustee KAVITA GUPTA
                              8 nedda@ghandilaw.com,
                                lks@ghandilaw.com,nedda@ecf.inforuptcy.com;r41525@notify.bestcase.com,mr@ghandilaw.c
                              9 om,shara@ghandilaw.com

                             10 STEVEN T GUBNER on behalf of Interested Party JEFFREY I. GOLDEN, TRUSTEE OF

                             11 DESERT LAND
                                sgubner@bg.law, ecf@bg.law;rsokol@bg.law
                             12
                                EDWARD M. MCDONALD on behalf of U.S. Trustee U.S. TRUSTEE - LV - 11, 11
411 30TH STREET, SUITE 408




                             13 edward.m.mcdonald@usdoj.gov
TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311
      NUTI HART LLP




                             14
                                TRACY M. O'STEEN on behalf of Defendant 10181 PARK RUN LLC
                             15 tosteen@carlyoncica.com,
                                crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com
                             16
                                TRACY M. O'STEEN on behalf of Defendant COMPASS INVESTMENTS LLC
                             17 tosteen@carlyoncica.com,
                                crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com
                             18

                             19 TRACY M. O'STEEN on behalf of Defendant THE RANCH LLC
                                tosteen@carlyoncica.com,
                             20 crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com

                             21 TRACY M. O'STEEN on behalf of Defendant DAVID GAFFIN
                                tosteen@carlyoncica.com,
                             22
                                crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com
                             23
                                TRACY M. O'STEEN on behalf of Defendant HOWARD BULLOCH
                             24 tosteen@carlyoncica.com,
                                crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com
                             25

                             26 TRACY M. O'STEEN on behalf of Interested Party CITATION FINANCIAL, LLC,
                                tosteen@carlyoncica.com,
                             27 crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com

                             28


                                                                           3
                                  Case 18-12456-gs    Doc 219    Entered 11/25/20 15:08:34   Page 4 of 4



                              1
                                TRACY M. O'STEEN on behalf of Interested Party COMPASS INVESTMENTS HOLDINGS,
                              2 LLC

                              3 tosteen@carlyoncica.com,
                                crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com
                              4
                                TRACY M. O'STEEN on behalf of Interested Party DESERT LAND LOAN ACQUISITION,
                              5 LLC
                                tosteen@carlyoncica.com,
                              6 crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com

                              7
                                TRACY M. O'STEEN on behalf of Interested Party DAVID GAFFIN
                              8 tosteen@carlyoncica.com,
                                crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com
                              9
                                TRACY M. O'STEEN on behalf of Interested Party HOWARD BULLOCH
                             10 tosteen@carlyoncica.com,

                             11 crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com

                             12 ERIC R OLSEN on behalf of Interested Party WASH MULTIFAMILY LAUNDRY SYSTEMS,
                                LLC
411 30TH STREET, SUITE 408




                             13 eolsen@gtg.legal
TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311
      NUTI HART LLP




                             14
                                LENARD E. SCHWARTZER on behalf of Debtor DESERT OASIS APARTMENTS, LLC
                             15 bkfilings@s-mlaw.com

                             16 U.S. TRUSTEE - LV - 11, 11
                                USTPRegion17.lv.ecf@usdoj.gov
                             17
                                MARK M. WEISENMILLER on behalf of Interested Party WASH MULTIFAMILY
                             18
                                LAUNDRY SYSTEMS, LLC
                             19 mweisenmiller@gtg.legal, bknotices@gtg.legal

                             20 MARK WRAY on behalf of Petitioning Creditor BRADLEY J. BUSBIN, AS TRUSTEE OF
                                THE GONZALES CHARITABLE REMAINDER UNITRUST ONE
                             21 mwray@markwraylaw.com, kmena@markwraylaw.com

                             22

                             23
                                                                  /s/ Kimberly S. Fineman
                             24                                     Kimberly S. Fineman

                             25

                             26

                             27

                             28


                                                                            4
